Title: From John Adams to William D. Williamson, 25 February 1812
From: Adams, John
To: Williamson, William D.



Sir
Quincy Feb. 25. 1812

Your Letter of the 12th. was brought to me this Morning from the Post Office.
1 My Answer to the first Question, is, that When Vacancies were made in the Council, by the Negative of the Governor, they were never filled that Year. Governors rarely used their Negative. The first Instance, within my Recollection, was in 1766. The Honourable James Otis Junr was elected Speaker of The House, but being negatived by Governor Bernard, They Chose another. In the Year 1769, Governor Bernard negatived a Number: but their Places were not filled. in 1770 Mr Hutchinson in the Chair negatived none, in 1773 The Governor Hutchinson, negatived a dozen of whom I had the honour to be one with Mr Bowdoin, Dr Winthrop, Col. Otis Norton Quincy Esqr. and others. In 1774 Thirteen were negatived by Governor Gage, being the Same Persons who had been negatived the year before, with an Addition of one. This Veto left but a bare Majority; and came as near annihilating the Council as the Governor dared. The Vacancies in none of these Cases were ever filled.
2 The Old Tenor and the New Soon got upon a Par, as Water Soon finds its level; and were all redeemed at a depreciation of Seven hundred and Fifty per Cent, or Seven and an half for one. or Seven and  Six pence for a Shilling.—In 1761 or two Mr Hutchinson then Lt. Governor, published, I believe in Fleets Paper, a concise and clear History of The Currency in Massachusetts Bay, from Wampum Peage and Bever to Gold and Silver in 1750.
3 From the Renunciation of Gage  to 1780, Commissions were Signed and all Executive Acts performed by The Council, according to The Charter, which ordains that in Case of the Death or Absence of the Governor and Lt. Governor, the Executive Authority Should be vested in the Council.
In 1779 The General Court recommended to all The Towns to choose Representatives to meet at Cambridge with Full Powers to agree upon a Constitution or Frame of Government to be laid before The Towns for their Approbation or Rejection. The Convention met in August in the Congregational Church in Cambridge, and after Some Weeks of deliberation and discussion appointed a large Committee of Thirty Members to Sit in Boston, and prepare a Plan. This Committee after Some Weeks of debate appointed a Sub Committee of Three Members to make a Draft. The Three were Mr Bowdoin Mr S. Adams and Myself. When We met Mr Bowdoin and Mr J. Adams insisted that I Should prepare a Plan in Writing which I did. When I laid it before them, after deliberating upon it they agreed to it, excepting only to one Line of no consequence, which I Struck out. We reported it to the Committee of Thirty where it underwent a thorough Investigation. They Struck out two Things to my Sorrow: one was an unqualified Negative to the Governor; another was The Power to The Governor to appoint all Militia Officers, from the highest General to the Lowest Ensign. The Article relative to Religion was not drawn by me, nor by the Subcommittee. The Declaration of Rights was drawn by me, who was appointed alone by the Grand Committee to draw it up. The Article respecting Religion, as I Said before was the only Article which I omitted to draw. I could not Satisfy my own Judgment with any Article that I thought would be accepted: and farther that Some of the Clergy, or older and graver Persons, than myself would be more likely to hit the Taste of The Public.
The Constitution when adopted by the Convention was Sent to the Towns and returned Approved by a great Majority, if not by all. I came into operation, I believe in May, When Governor Hancock took his Seat. I was then in France, however, and may be mistaken. The Approbation of the Towns was Sent to The General Court, who proclaimed the Constitution, and recommended the Choice of Governors Senators and Representatives under it.
The Qualifications of Voters are ascertained in the Constitution itself, Those who held Commissions under the Colony were commissioned anew if they were judged Worthy.
Who draughted The Constitution of The United States I know not. I was in London. Tom. Paine who brought over the first Copy of it told me, that he drew it, and he got De Brett to print it with a Preface that it was furnished him by the Author of it. He told me that it was taken or drawn from a Project that he gave to Governeur Morris. Morris might be upon a Committee with others, and Pain who was always meddling might put into his hand Some Scheme or other. Whoever drew it, made the Constitution of Massachusetts The Basis and The Model of it. A Circumstance is taken from The Constitution of New York and another from that of Maryland. There is nothing original in it. An Awkward Imitation of the two Kings of Sparta and the two Consulls at Rome was attempted but that is wisely done away.
Mr Morris did not want the Aid of Tom Paine to draw Such a Constitution. Who was on the Committee with Morris I never heard. There has been an unnecessary and I think unwise Mistery made of The Proceedings of that Convention. I think the Papers ought to be published. They were never opened but once, and that only for a Moment by President Washington.
If you are writing, the whole Truth Should be known. There is one Fact which has been concealed or kept out of Sight with great care, which ought to be known and recorded; and though you Should Accuse me of the Vanity and Garrulity of Dotage in conscience of it I will relate it to You
The Convention had been long Sitting and debating upon the many Projects proposed to them; Some purely democratic, Some clearly Aristocratic, and Some Monarchical, and each division adhered So firmly to their own favourite Notions, that the assembly were in Confusion and almost despair, many Gentlemen Seriously apprehending they Should be obliged to dissolve with out agreeing upon any Thing. At this Crisis a Ship arrived from London with one hundred and Fifty Copies of the first Volume of my Defence of the Constitutions of Government of the United States, written with a more immediate View to The Constitution of Massachusetts. These Volumes were immediately in the hands of the Members of The Convention. A new Edition of it was immediately put to press in Philadelphia, another in New York and a third in Boston. Three numerous Editions with the first Freight from London were forthwith in the hands of every Body that could read. The public Voice was loudly pronounced in its favour; and it had Such an Effect on the Minds of the Members of the Convention that it dissipated the difficulties of a great Majority and united them in Constitution they finally recommended. The Same Work and the two Succeeding Volumes that Soon followed, were employed in all the State Assemblies to persuade their Adoption.
As I write wholly from Memory, I may be incorrect in Some Circumstances, but I believe I am not
I have answered all your Questions Sir, to the best of my Knowledge, and ask leave to Subscribe myself a Well Wisher to your Writings Whatever may be the Subject, and your very humble Servant

John Adams